


110 HR 2646 IH: Mental Health Services in Public

U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2646
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish grant
		  programs to provide funding for mental health services in response to public
		  health emergencies, for statewide plans for providing such services in response
		  to such emergencies, and for the training of mental health professionals with
		  respect to the treatment of victims of such emergencies, and to establish the
		  National Mental Health Crisis Response Technical Assistance
		  Center.
	
	
		1.Short titleThis Act may be cited as the
			 Mental Health Services in Public
			 Health Emergencies Act.
		2.Grants to States
			 and political subdivisions for mental health services in response to public
			 health emergenciesSubpart 3
			 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et
			 seq.) is amended by adding at the end the following:
			
				520K.Grants to
				States and political subdivisions for mental health services in response to
				public health emergencies
					(a)In
				generalThe Secretary, acting through the Director of the Center
				for Mental Health Services, may make grants to States and political
				subdivisions of States for the purpose of providing the mental health services
				described in subsection (b) in response to public health emergencies, including
				diseases or disorders that present such emergencies, natural disasters, major
				transportation accidents, technological disasters, and disasters resulting from
				terrorism.
					(b)ServicesThe
				mental health services referred to in subsection (a) with respect to a public
				health emergency are the following:
						(1)Crisis counseling
				in the aftermath of such emergency.
						(2)In the case of
				children, adolescents, and adults at risk of developing mental health disorders
				as a result of such emergency—
							(A)outreach and
				screening programs to identify such individuals; and
							(B)early intervention
				services, including counseling.
							(3)Mental health
				services beyond such crisis counseling (referred to in this section as
				extended therapeutic services) that—
							(A)are provided to
				individuals with diagnosed mental health disorders resulting from or
				exacerbated by the emergency, including disaster survivors, family members of
				victims, first responders, and others with such disorders; and
							(B)are provided by
				mental health professionals who are licensed or otherwise regulated by a State
				agency.
							(4)Assessments of the
				need for extended therapeutic services.
						(5)Case finding and
				other outreach services to inform the public of the availability of crisis
				counseling and extended therapeutic services.
						(c)Relation to
				other sources of fundingA condition for the receipt of a grant
				under subsection (a) is that the applicant involved agrees as follows:
						(1)With respect to
				activities for which the grant is authorized to be expended, the applicant will
				maintain expenditures of non-Federal amounts for such activities at a level
				that is not less than the level of such expenditures maintained by the
				applicant for the fiscal year preceding the first fiscal year for which the
				applicant receives such a grant.
						(2)The grant will not
				be expended to make payment for the provision of extended therapeutic services
				for an individual to the extent that payment has been made, or can reasonably
				be expected to be made, for the services—
							(A)under a State
				compensation program, under an insurance policy, or under a Federal or State
				health benefits program; or
							(B)by an entity that
				provides health services on a prepaid basis.
							(3)The grant will not
				be expended to make payment for the provision of mental health services to the
				extent that such services are available pursuant to responses to the public
				health emergency involved by the Federal Emergency Management Agency, or by
				other Federal or State agencies or programs that provide for emergency medical
				services.
						(d)Statewide mental
				health disaster plan
						(1)In
				generalFor fiscal year 2008 and each subsequent fiscal year, a
				condition for the receipt of a grant under subsection (a) by a State or a
				political subdivision is that, in accordance with criteria established by the
				Secretary, the State has developed a statewide plan for the provision of mental
				health services in response to public health emergencies. The preceding
				sentence applies without regard to whether the State receives a grant under
				section 520L.
						(2)Certain criteria
				of SecretaryThe criteria of the Secretary under paragraph (1)
				shall include criteria for coordinating the program under this section with
				programs of the Federal Emergency Management Agency and with other Federal or
				State programs regarding the provision of emergency medical services, including
				mental health services.
						(e)Administration
				of grant through State and local mental health agenciesA
				condition for the receipt of a grant under subsection (a) is that the applicant
				involved agrees that the grant and activities under the grant will be
				administered through the agency of the State or political subdivision (as the
				case may be) that has the principal responsibility for carrying out mental
				health programs.
					(f)Certain
				requirementsWith respect to an application that, pursuant to
				section 501(l), is submitted to the Secretary for a grant under subsection (a),
				the Secretary may make the grant only if the application contains—
						(1)a description of
				the purposes for which the applicant intends to expend the grant;
						(2)an assurance that
				the activities to be carried out under the grant are consistent with the State
				plan referred to in subsection (d)(1), as applicable, together with a
				description of the manner in which the grant activities will be coordinated
				with the State plan;
						(3)an assurance that
				the applicant will coordinate activities under the grant with other public or
				private providers of mental health services, together with a description of the
				manner in which the grant activities will be so coordinated; and
						(4)in the case of an
				application from a political subdivision, an assurance that the application was
				developed in consultation with the State agency referred to in subsection
				(e).
						(g)Duration of
				grantThe period during which payments are made to an applicant
				from a grant under subsection (a) may not exceed three years. The provision of
				such payments are subject to annual approval by the Secretary of the payments
				and to the availability of appropriations for the fiscal year involved to make
				the payments. This subsection may not be construed as establishing a limitation
				on the number of grants under such subsection that may be made to an
				applicant.
					(h)Technical
				assistanceThe Secretary may, directly or through grants or
				contracts, provide technical assistance to grantees under subsection (a) in
				carrying out the purpose described in such subsection.
					(i)Funding
						(1)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2008 through 2010.
						(2)AllocationOf
				the amounts appropriated under paragraph (1) for a fiscal year, the Secretary
				may obligate not more than 5 percent for the administrative expenses of the
				Secretary in carrying out this
				section.
						.
		3.Grants to States
			 for statewide mental health disaster plansSubpart 3 of part B of title V of the Public
			 Health Service Act (42 U.S.C. 290bb–31 et seq.), as amended by section 2, is
			 amended by adding at the end the following:
			
				520L.Grants to
				States for Statewide mental health disaster plans
					(a)In
				generalThe Secretary, acting through the Director of the Center
				for Mental Health Services, may make grants to States for the purpose
				of—
						(1)developing, and
				periodically reviewing and as appropriate revising, statewide plans for
				providing mental health services in response to public health
				emergencies;
						(2)training personnel
				to implement such plan effectively; and
						(3)carrying out other
				activities determined appropriate by the Secretary to prepare for the provision
				of mental health services in response to such emergencies.
						(b)Certain
				requirementsA condition for the receipt of a grant under
				subsection (a) is that the State involved agrees that the statewide plan under
				such subsection will with respect to public health emergencies include
				provisions for each of the following:
						(1)Providing mental
				health services relating to crisis counseling, outreach and screening programs,
				early intervention services, extended therapeutic services, needs assessments,
				and case finding and other outreach services, taking into account the need for
				increased capacity to provide services pursuant to such emergencies.
						(2)As necessary,
				carrying out paragraph (1) with respect to special populations such as
				children, the elderly, individuals with disabilities, and individuals with
				pre-existing mental health disorders.
						(3)Coordinating the
				provision of mental health services with appropriate public and private
				providers of emergency medical services and with Federal, State, and local
				programs that provide funding for such services.
						(4)Coordinating with
				local educational agencies.
						(5)Providing
				information and education to the public during public health
				emergencies.
						(6)Providing, at times
				other than public health emergencies, information and education to the public
				regarding the statewide plan.
						(7)Designation of the
				State official who will have the principal responsibility for administering
				such plan, including the initial implementation of the plan.
						(c)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $65,000,000 for each of the fiscal years
				2008 through
				2010.
					.
		4.National mental
			 health crisis response technical assistance centerSubpart
			 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et
			 seq.), as amended by sections 2 and 3, is further amended by adding at the end
			 the following:
			
				520M.National
				mental health crisis response technical assistance center
					(a)In
				generalThe Secretary, acting through the Director of the Center
				for Mental Health Services, shall establish within such center an
				administrative unit to be known as the National Mental Health Crisis Response
				Technical Assistance Center (referred to in this section as the
				Technical Assistance Center).
					(b)DutiesThe
				purpose of the Technical Assistance Center is to carry out, in accordance with
				policies of the Director of the Center for Mental Health Services, the
				following functions:
						(1)Provide
				consultation and technical assistance to the Director, and to State and local
				governmental providers of mental health services, on developing and
				implementing plans for providing appropriate mental health services in response
				to public health emergencies, including statewide plans under section
				520K(d).
						(2)Provide technical
				expertise on planning, preparedness, and response evaluation activities.
						(3)Develop policy
				guidelines on mental health concerns related to crisis incidents and develop
				recommendations for proposed regulations and legislative proposals.
						(4)Develop and
				conduct training events and conferences on mental health needs of disaster
				victims and witnesses.
						(5)Serve as the
				principal clearinghouse operated by the Secretary for the collection and
				dissemination of information concerning the mental health aspects of public
				health emergencies, including information on published documents, information
				on technical assistance resources, and information on relevant Internet
				sites.
						(6)Assist States in
				preparing for the behavioral health consequences of terrorism.
						(7)Provide onsite
				technical expertise during public health emergencies, when requested by a
				State.
						(c)Certain
				authorityThe Technical Assistance Center may carry out the
				functions under subsection (b) directly or through grant or contract, subject
				to the approval of the Director of the Center for Mental Health
				Services.
					(d)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $6,000,000 for each of the fiscal years
				2008 through
				2010.
					.
		5.Mental health
			 professionals training grantsSubpart 3 of part B of title V of the Public
			 Health Service Act (42 U.S.C. 290bb–31 et seq.), as amended by sections 2, 3,
			 and 4, is further amended by adding at the end the following:
			
				520N.Mental health
				professionals training grants
					(a)In
				generalThe Secretary, acting through the Director of the Center
				for Mental Health Services, shall award grants to eligible entities to enable
				such entities to provide for the training of mental health professionals with
				respect to the treatment of individuals who are victims of disasters.
					(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
						(1)be a—
							(A)regional center of
				excellence; or
							(B)a mental health
				professional society; and
							(2)prepare and submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
						(c)Use of
				fundsAn entity that receives a grant under this section shall
				use amounts received under the grant to provide for the training of mental
				health professionals to enable such professionals to appropriately diagnose
				individuals who are the victims of disasters with respect to their mental
				health and to provide for the proper treatment of the mental health needs of
				such individuals.
					(d)Training
				materials and proceduresThe Director of the Center for Mental
				Health Services, in consultation with the Director of the National Institute of
				Mental Health, the National Center for Post-Traumatic Stress Disorder, the
				International Society for Traumatic Stress Studies, and the heads of other
				similar entities, shall develop training materials and procedures to assist
				grantees under this section.
					(e)DefinitionIn
				this section, the term mental health professional includes
				psychiatrists, psychologists, psychiatric nurses, mental health counselors,
				marriage and family therapists, social workers, pastoral counselors, school
				psychologists, licensed professional counselors, school guidance counselors,
				and any other individual practicing in a mental health profession that is
				licensed or regulated by a State agency.
					(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of the fiscal years
				2008 through 2010.
					(g)Program
				managementIn carrying out this section, the Secretary may use
				amounts appropriated under subsection (f) for the administration of the program
				under this
				section.
					.
		
